DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the application filed on April 21, 2020.
 	
 	Claims 1-20 are pending.
	
	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/20, 5/19/20, 10/8/20, 1/8/21 d 4/14/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because a machine-readable storage media is claimed, however such media is not claimed nor described in the specification as excluding ineligible types of media such as transitory signals, therefore the claim fails to be an eligible process, machine, manufacture or composition of matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Firman (U.S. PGPub. No. 2013/0024851) in view of Jia (U.S. PGPub. No. 20150220326).

 	As to Claims 1, 12 and 16, Firman discloses a system, comprising: a processor; and a memory that sources executable instructions which, when executed by the processor of the system, facilitate performance of operations, the operations comprising: 
 	receiving a request for a data item, the request comprising a data item identifier and associated software version information (A request for an application is made including device and software attributes. Step 420, Figure 4; Paragraph 0072-0073); 
 	selecting a selected software entity set, based on a software version identifier corresponding to the software version information, from a hierarchy of software entities (Steps 422-424, Figure 4; Paragraphs 0073-0074); 
 	obtaining data item content for the data item based on the data item identifier (Steps 426-432, Figure 4; Paragraphs 0074-0075).
Firman does not expressly disclose formatting the data item content, based on the selected software entity set, into a graph node data structure; and returning the graph node data structure in response to the request.
 	Jia, in the same field of endeavor, teaches formatting the data item content, based on the selected software entity set, into a graph node data structure (The Reference Version Software is combined (i.e. formatted), with the Differential Upgrade Package to create an upgraded software package (i.e. graph node data structure). Steps 801-803, Figure 1; Paragraphs 0035-0039); and returning the graph node data structure in response to the request (Steps 801-803, Figure 1; Paragraphs 0035-0039).
 	At the time of filing it would have been obvious to a person of ordinary skill in the art to have combined the system obtaining data item content as taught by Firman with formatting the data item content as taught by Jia.  The motivation would have been to maintain the Reference Version Software while customizing said Software with the Differential Upgrade Package to provide the Client with a new version of said software.
 
As to Claims 2 and 13, Firman-Jia teach the system as previously discussed in Claim 1. Jia further teaches wherein the operations further comprise caching the graph node data structure at a front-end data service cache (Step 401, Figure 4; Paragraph 0046).

As to Claims 3, 14 and 17, Firman-Jia teach the system as previously discussed in Claim 2. Jia further teaches wherein the operations further comprise receiving a client request for the data item, and returning the graph node data structure from the front-end data service cache in response to the client request (Steps 401-403, Figure 4; Paragraphs 0045-0050).

Claim 4, Firman-Jia teach the system as previously discussed in Claim 1. Jia further teaches wherein the front-end data service cache is a REDIS cache accessible to servers of the front end data service (Cache Partition. Paragraph 0017).

As to Claim 5, Firman-Jia teach the system as previously discussed in Claim 1. Firman further teaches wherein the software entities comprise at least one of: data structures, code sections, heuristic rules, data templates or data (Software Application Data. Paragraph 0072).

As to Claims 6 and 18, Firman-Jia teach the system as previously discussed in Claim 1. Firman further teaches wherein the hierarchy of software entities comprises a hierarchy of data files (The publisher system contains various versions of the same software (i.e. a hierarchy).  Paragraph 0068).

As to Claim 7, Firman-Jia teach the system as previously discussed in Claim 1. Firman further teaches wherein the selecting the selected software entity set comprises building a path order corresponding to the hierarchy, and searching via the path order until a software entity is found (The publisher system parses the binaries to extract metadata for finding and correlating software versions to particular devices are device groups. Paragraph 0068).

As to Claims 8 and 20, Firman-Jia teach the system as previously discussed in Claim 1. Firman further teaches wherein the data item identifier comprises a Uniform Resource Name (URN), and wherein the operations further comprise, determining data type information based on the URN, and selecting at least one software entity based on the data type information (Device Identifiers or other attributes or URNs are used to locate the requested software entity. Paragraph 0073).

Claim 9, Firman-Jia teach the system as previously discussed in Claim 1. Firman further teaches wherein the data item identifier comprises a Uniform Resource Name (URN), and wherein the operations further comprise matching at least part of the data item identifier to a regular expression (Paragraph 0073).

As to Claim 10, Firman-Jia teach the system as previously discussed in Claim 1. Firman further teaches wherein the selecting the selected software entity set from the hierarchy of software entities comprises accessing the hierarchy of software entities based on the version identifier and device type or device class information (The publisher system contains various versions of the same software (i.e. a hierarchy) which is used to by matching the device identifier to locate the proper software.  Paragraph 0068).

As to Claim 11, Firman-Jia teach the system as previously discussed in Claim 1. Firman further teaches wherein the software version information corresponds to a token that is associated with the request, and wherein the operations further comprise, determining the version identifier from the token (Device information are used as “tokens” to determine a version identifier to retrieve.  Paragraph 0073).

 	As to Claim 15, Firman-Jia teach the method as previously discussed in Claim 12. Jia further teaches wherein the resource set comprises a version-based template file, and wherein the formatting the data item content into the formatted data item content comprises uses the template file to format the data item content to match a software version (The Reference Software is used as a template to format the Differential Upgrade Package into the Upgraded Version. Paragraphs 0035-0039).

Claim 19, Firman-Jia teach the machine-readable storage media as previously discussed in Claim 16. Jia further teaches wherein the formatting the content of the data item into the graph data structure based on the version information comprises filtering the content (The Differential Upgrade Package is “filtered” by installing only the related components of the Device and Reference Software to create the updated software. Paragraph 0035-0039).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309. The examiner can normally be reached Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B.M./               Examiner, Art Unit 2456                                                                                                                                                                                         /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456